United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 22, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41313
                           Summary Calendar



MICHAEL LEE GORDON,

                                      Plaintiff-Appellant,

versus

UP DAY, Case Manager; UP HANES, Assistant Warden; RICKY MCINTOSH,
Unit Manager; UP DOTY, Case Manager Coordinator; UP MCWILLIAMS,
Case Manager; UP WRIGHT, Counselor; UP CRUZ, Counselor; UP
FRANDLE, Counselor; UP HERNANDEZ, Counselor; UP SACKET, Case
Manager; UP HANKS, Case Manager; UP TOWNSEND, Lieutenant; ERNEST
CHANDLER, Warden; KATHLEEN HAWK-SAWYER, Director of the Bureau of
Prisons,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 1:03-CV-177
                          --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Michael Lee Gordon, federal prisoner #64459-061, commenced

this civil rights action against a number of Bureau of Prison

employees.     Gordon alleged that he was denied his right of access

to the courts when his case manager lost the documents necessary

to correct a defect in his original petition for a writ of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41313
                                -2-

certiorari to the United States Supreme Court after Gordon asked

his case manager to copy them.   Gordon was unable to copy the

documents himself due to his confinement in the Special Housing

Unit.

     The district court dismissed Gordon’s complaint under

28 U.S.C. § 1915(e)(2)(B) as frivolous and for failure to state a

claim.   Gordon contends that the district court erred in finding

that his original petition for a writ of certiorari was untimely.

He asserts that his original petition for a writ of certiorari

from the Sixth Circuit’s November 22, 2000, decision affirming

his conviction, was filed on February 24, 2001.   He contends that

the Sixth Circuit’s decision was entered on November 27, 2000,

but he has provided no information to support this contention,

and it is belied by that court’s docket.   The Clerk of the

Supreme Court issued a letter requesting Gordon to provide a copy

of the Sixth Circuit’s decision within 60 days, so that the

timeliness of his petition for a writ of certiorari could be

determined.   Because Gordon’s corrected petition was lost after

he asked his case manager to copy it, he did not file a timely

response to the Clerk’s request.   The district court did not err

in holding that, even if Gordon had filed a timely response, his

petition for a writ of certiorari still would have been denied as

untimely.   Accordingly, the district court did not err in

dismissing Gordon’s claim for denial of access to the courts

because this right extends only to nonfrivolous claims.      See
                           No. 04-41313
                                -3-

Lewis v. Casey, 518 U.S. 343, 355 (1996); Harper v. Showers,

174 F.3d 716, 718 & n.3 (5th Cir. 1999).

     Because Gordon sued federal employees, the district court

erred in holding that Gordon had an adequate postdeprivation

remedy in state court with respect to any claim for the

deprivation of property.   However, we affirm the district court’s

dismissal of this claim on the alternative ground that the

Federal Tort Claims Act provides such a remedy.   Cf. Hudson v.

Palmer, 468 U.S. 517, 533 (1984) (holding with respect to claims

against state officials that the intentional deprivation of

property does not violate due process if there is an adequate

postdeprivation remedy).

     AFFIRMED.